






SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT, dated as of May 12, 2015
(this “Agreement”), is entered into among INTL FCSTONE INC., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, are parties to that
certain Credit Agreement, dated as of September 20, 2013 (as amended or modified
from time to time, the “Credit Agreement”);


WHEREAS, Borrower has requested that the Lenders provide the consent and amend
the Credit Agreement as set forth below, in each case subject to the terms and
conditions specified in this Agreement; and


WHEREAS, the Lenders are willing to provide the consent and amend the Credit
Agreement, in each case subject to the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Consent. Subject to the other terms and conditions of this Agreement, the
Lenders hereby agree that the Administrative Agent may release (a) INTL FCStone
Securities Inc., a Florida corporation (“INTL FCStone Securities”), from all of
its liabilities and obligations as a Guarantor under the Credit Agreement and
the other Loan Documents and (b) any and all security interests in and to any
Collateral granted by INTL FCStone Securities to the Administrative Agent for
the benefit of the holders of the Obligations. In addition, the Lenders hereby
agree that INTL FCStone Securities shall be an Excluded Subsidiary for purposes
of the Credit Agreement. The foregoing consent shall not modify or affect any
other duty, term, condition or covenant contained in the Credit Agreement or any
other Loan Document in the future and is limited solely to the matters set forth
in this Section 1. Nothing contained in this Agreement shall be deemed to
constitute a waiver of any other rights or remedies the Administrative Agent or
any Lender may have under the Credit Agreement or any other Loan Documents or
under applicable law. Subject to the foregoing consent, the Administrative Agent
hereby (i) releases all security interests, pledges or other liens in favor of
the Administrative Agent, on behalf of the holders of the Obligations, in or on
the assets of INTL FCStone Securities arising or created under the Collateral
Documents and (ii) agrees to execute and deliver to the Borrower, at the sole
expense of the Borrower, all documents or instruments reasonably requested by
the Borrower in connection therewith.


2.    Amendments.


(a)    The first sentence of the definition of “Base Rate” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.






--------------------------------------------------------------------------------




(b)    Clause (b) of the definition of “Change of Control” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:


(a)(b)    during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


(c)    The proviso of the definition of “Eurodollar Base Rate” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:


provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent, and (ii) if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


(d)    The definition of “Loan Notice” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.


(e)    The definition of “Responsible Officer” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:


“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 5.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. To the extent requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate, in form
and substance reasonably satisfactory to the Administrative Agent.


(f)    The definition of “Swing Line Loan Notice” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:






--------------------------------------------------------------------------------




“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.


(g)    The following definitions are hereby deleted from Section 1.01 of the
Credit Agreement: “Additional INTL FCStone Securities Guaranty Amount”, “Base
INTL FCStone Securities Guaranty Amount”, “Excess INTL FCStone Securities Net
Capital”, “INTL FCStone Securities”, “INTL FCStone Securities Net Capital
Requirement”, and “Maximum INTL FCStone Securities Guaranty Amount”.


(h)    Section 2.02(a) of the Credit Agreement is hereby amended to read as
follows:


(b)(a)    Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
or a Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Loan Notice. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of, Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice and each telephonic notice shall specify (i) whether
the Borrower is requesting a Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of a Loan in a
Loan Notice, or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.


(i)    Section 2.04(b) of the Credit Agreement is hereby amended to read as
follows:


(c)(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone or a Swing Line Loan
Notice; provided that any telephonic notice must be confirmed immediately by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing




--------------------------------------------------------------------------------




of Swing Line Loans (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.


(j)    The second paragraph of Section 4.01 of the Credit Agreement is hereby
amended to read as follows:


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.


(k)    Section 6.22 of the Credit Agreement is hereby amended to read as
follows:


6.22    OFAC; Anti-Corruption.


(d)OFAC. No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan
Parties, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, Her
Majesty’s Treasury’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.


(e)Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.


(l)    A new Section 7.15 is hereby added to the Credit Agreement to read as
follows:


7.15    Anti-Corruption.


Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.


(m)    Section 8.03(k) of the Credit Agreement is hereby amended to read as
follows:


(k)    (i) Indebtedness of the Borrower under unsecured convertible notes in an
aggregate principal amount not to exceed $120,000,000, and (ii) other unsecured
Indebtedness of the Borrower under retail notes and other senior or subordinated
unsecured notes, in an aggregate principal amount not to exceed $100,000,000;
provided that, in each case, (A) at the time of incurrence of such Indebtedness,
no Default has occurred and is continuing; (B) such notes shall not mature at
any time on or prior to the date that is six (6) months after the Maturity Date;
and (C) such notes shall not include any financial covenants that are more
restrictive in any respect on the Loan Parties than the financial covenants in
this Agreement;


(n)    Section 8.12(b) of the Credit Agreement is hereby amended to read as
follows:




--------------------------------------------------------------------------------






(b)    If an Event of Default has occurred and is continuing, make (or give any
notice with respect thereto) any voluntary or optional payment or prepayment or
optional redemption or acquisition for value of (including without limitation,
by way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness of any Loan Party or any Subsidiary (other than Indebtedness
arising under the Loan Documents, the FCStone Margin Facility and the FCStone
Merchant Facility).


(o)    A new Section 8.17 is hereby added to the Credit Agreement to read as
follows:


8.17    Anti-Corruption.


Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.


(p)    Section 11.17 of the Credit Agreement is hereby amended to read as
follows:


11.17    Electronic Execution.


The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.


(q)    A new Section 11.20 is hereby added to the Credit Agreement to read as
follows:


11.20    Appointment of Borrower.


Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party, and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.


3.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Guarantors and the Required Lenders.






--------------------------------------------------------------------------------




4.    Expenses. The Loan Parties agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Agreement, including without limitation the reasonable documented fees and
expenses of Moore & Van Allen, PLLC.


5.    Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Agreement does not
impair, reduce or limit any of its obligations under the Loan Documents, as
amended hereby. This Agreement is a Loan Document.


6.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.


(b)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
applicable Debtor Relief Laws and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).


(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Loan Party of this Agreement.


(d)    The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
materially violate, contravene or conflict with any Laws applicable to it.


7.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article VI of the
Credit Agreement are true and correct as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (b) no event has occurred and is continuing
which constitutes a Default.


8.    FATCA Grandfathering. For purposes of determining withholding Taxes
imposed under FATCA, from and after the effective date of this Agreement, the
Loan Parties and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


9.    Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy or other secure electronic
forma (.pdf) shall be effective as an original.


10.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


11.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


12.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.






--------------------------------------------------------------------------------




13.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




[remainder of page intentionally left blank]




--------------------------------------------------------------------------------








Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:            INTL FCSTONE INC.,
a Delaware corporation


By:    /s/ Sean O'Connor
Name:        Sean O'Connor    
Title:        CEO


By:    /s/ Bruce Fields
Name:        Bruce Fields
Title:        Group Treasurer




GUARANTORS:        INTL FCSTONE ASSETS, INC.,
a Florida corporation


By:    /s/ Sean O'Connor
Name:        Sean O'Connor
Title:        CEO


INTL COMMODITIES, INC.,
a Delaware corporation


By:    /s/ Sean O'Connor
Name:        Sean O'Connor
Title:        Chairman of the Board


INTL FCSTONE SECURITIES INC.,
a Florida corporation


By:    /s/ Sean O'Connor
Name:        Sean O'Connor
Title:        Chairman of the Board


FCSTONE GROUP, INC.,
a Delaware corporation


By:    /s/ William J. Dunaway
Name:        William J. Dunaway
Title:        Chief Financial Officer


INTL FCSTONE MARKETS, LLC,
an Iowa limited liability company


By:    /s/ William J. Dunaway
Name:        William J. Dunaway
Title:        Treasurer


                




--------------------------------------------------------------------------------






FCSTONE MERCHANT SERVICES, LLC,
a Delaware limited liability company


By:    /s/ William J. Dunaway
Name:        William J. Dunaway
Title:        Treasurer


RMI CONSULTING, INC.,
an Illinois corporation


By:    /s/ William J. Dunaway
Name:        William J. Dunaway
Title:        Chief Financial Officer


COFFEE NETWORK, LLC,
a Florida limited liability company


By:    /s/ William J. Dunaway
Name:        William J. Dunaway
Title:        Chief Financial Officer of
FCStone Group, Inc.,
Managing Member of Coffee Network, LLC






--------------------------------------------------------------------------------




    
ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Mollie S. Canup        
Name:        Mollie S. Canup
Title:        Vice President




LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:
/s/ Michael D. Brannan

Name:
Michael D. Brannan

Title:
Sr. Vice President



CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender


By:
/s/ Bryan Pynchon    

Name:
Bryan Pynchon

Title:
SVP



BANK HAPOALIM B.M.,
as a Lender


By:
/s/ John Grieco

Name:
John Grieco

Title:
Senior Vice President



By:
/s/ Carlos Lunardini

Name:
Carlos Lunardini

Title:
FVP



BMO HARRIS BANK N.A.,
as a Lender


By:
/s/ Nicholas Buckingham    

Name:
Nicholas Buckingham

Title:
Vice President



THE KOREA DEVELOPMENT BANK, NEW YORK BRANCH,
as a Lender


By:                    
Name:    
Title:    






